IOSV-IH                                                                                      FILE COPY




CCA#        13-13-00527-CR                           OFFENSE:     Burglary of a Habitation

STYLE:      Elias Garcia v. The State of Texas       COUNTY:      Nueces


TRIAL COURT:               214th District Court                                               MOTION
TRIAL COURT #:             13CR1997-F                    FOR REHEARING IS: _
TRIAL COURT JUDGE:         Hon. Jose Longoria            DATE: May 22, 2014
DISPOSITION: Affirmed                                    JUDGE: Longoria

DATE:
JUSTICE:                                   PC    S

PUBLISH:                                  DNP:



CLK RECORD:                           X                  SUPP CLK RECORD
RPT RECORD:                           X                  SUPP RPT RECORD
STATE BR:                          X                    SUPP BR                   X
APPBR:                            X                       PROSE BR




                                IN THE COURT OF CRIMINAL APPEALS


                                                        CCA#             i&sit
     APPELLANT** Petition                                 Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                       DATE:

                                                          JUDGE:

DATE:       tJoo&y>/4i0t                                  SIGNED:                       PC:

JUDGE:
               &S^.                                       PUBLISH:                     DNP:



                 J
ftPPGUsAW ' MOTION FOR REHEARING IN                       MOTION FOR STAY OF MANDATE IS:

cca is: c/±nitc/ ON X*r> 22^ "ZQ/^                                                ON

JUDGE: f°C-                                              JUDGE:
                                                                             FH F COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINALAPPEALS OF TEXAS         IL-1-^^1
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/3/2015                       |g| \^2, F|                    COANO.13-13-00527-CR
GARCIA, ELIAS, JR.           Tr|Gt\Nloi:i3CR1997lF                             PD-1054-14
Pursuant to Rule 69.4(a) T-RAP/^the^eeordlis^feturned to the court of appeals.
                                      -a****-                             Abe| Acosta Qerk

                             13TH COURT OF APPEALS CLERK
                             DORIAN RAMIREZ
                             901 LEOPARD
                             CORPUS CHRISTI, TX 78401
                             * DELIVERED VIA E-MAIL *